DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2021 has been entered.

Status of the Claims
Amendment filed 5 September 2021 is acknowledged.  Claims 2 and 16 have been cancelled.  Claims 1, 3, 4, 11, and 17-19 have been amended.  Claims 1, 3-15, and 17-20 are pending.  Claims 14 and 15 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 19 recite the limitations, “wherein a first surface of each [ ] conductive pad, which is a top surface of the conductive pad,” and, “wherein a lower surface of the seed layer.”  It is unclear which surface of the conductive pad is a top surface and which surface of the seed layer is a lower surface because the device is flipped during processing, and the aforementioned limitations fail to provide for which stage in processing these elements are defined.  A top surface and a lower surface are not consistently defined in the claims.  For example, in Applicant’s FIG. 15A, it is the bottom surface of the conductive pad (314) that is concavely formed, and the lower surface of the seed layer (333) is at the same level as a second surface (140b) of the redistribution layer (140).  However, this conflicts with the claims which require the top surface of the conductive pad (314) to be concavely formed.
Claim 11 recites the limitation, “the conductive pad,” in the ninth clause after the preamble.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which of the first conductive pad or the second conductive pad the claim refers.
Claims 3-10, 12, 13, 17, 18, and 20 are rejected for merely containing the flaws of the parent claim.

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome some of the 35 U.S.C. 112(b) rejections of claims 1-13 and 16-20 made in the final rejection filed 6 July 2021.  The prior 35 U.S.C. 112(b) rejections of pending claims 1-10, 19, and 20 have been withdrawn.  However, Applicant has not addressed all of the 35 U.S.C. 112(b) rejections; specifically one of the rejections of claim 11.  This rejection is repeated above.  The 35 U.S.C. 112(b) rejection of pending claims 11-13, 17, and 18 is maintained.  Claim 16 has been cancelled, and thus is no longer rejected under 35 U.S.C. 112(b).
Applicant’s amendments to claims 1, 11, and 19 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 1-13 and 16-20 made in the final rejection filed 6 July 2021.  See detailed reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 1-13 and 16-20 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-13, and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the methods of manufacturing a semiconductor package of claims 1, 11, and 19 in the combination of limitations as claimed, noting particularly the newly presented limitations of the claims, “sequentially 
Shih et al. (US Patent 9,922,845, hereinafter Shih ‘845) is cited as the primary reference in the rejection of the claims as set forth in the final rejection filed 6 July 2021.  However, Shih ‘845 does not teach a barrier layer and a seed layer.  Rather, Fang et al. (US Patent Application Publication 2020/0027804, hereinafter Fang ‘804) is cited to address these features.  However, the barrier layer (141) of Fang ‘804 is separated from the first surface of the silicon substrate (44) by a release layer (46).  Thus, Fang ‘804 
Further, none of the prior art references of record address, “wherein a lower surface of the seed layer is planar and is at the same level as a second surface of the redistribution layer,” in an embodiment, “wherein a first surface of each conductive pad [ ] is concavely formed towards a second surface of the conductive pad.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893